Name: Commission Regulation (EEC) No 489/81 of 24 February 1981 on the grant of a special refund for export of pearl barley to Poland and amending Regulation (EEC) No 244/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 2 . 81 Official Journal of the European Communities No L 52/ 17 COMMISSION REGULATION (EEC) No 489/81 of 24 February 1981 on the grant of a special refund for export of pearl barley to Poland and amending Regulation (EEC) No 244/81 Article 2 1 . Grant of the refund fixed in the Annex for export to Poland . shall be subject to the following Conditions : (a) advance fixing of the refund shall be obligatory ; (b) the application for the export licence, including the application for advance fixing of the refund, must be accompanied by proof of an undertaking to purchase on the part of the competent Polish authorities after the date of entry into force of this Regulation ; (c) space 13 of the application and of the licence itself shall bear one of the following expressions :  'Poland ,  'Pologne ',  'Polen ',  Tlotaovia',  'Polonia' ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by the Act of Accession of Greece (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas the refunds applicable on export of processed products based on cereals and rice were fixed by Regu ­ lation (EEC) No 244/81 (3) ; Whereas the European Council , at its meeting in Luxembourg on 1 and 2 December 1980 , agreed to enable Poland to purchase certain quantities of cereals in the Community ; whereas, in this case , a special refund should be granted for pearl barley for export to Poland ; Whereas, in view of the specific nature of this refund, advance fixing of the refund should be made obliga ­ tory ; Whereas, moreover, the issue of export licences should be made subject to submission of proof of an under ­ taking to purchase on the part of the competent Polish authorities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (d) the licence requires export to Poland ; (e) space 18 of the export licence shall bear one of the following expressions :  'Special refund Poland  Regulation (EEC) No 489/81 ',  Restitution spÃ ©ciale Pologne  RÃ ¨glement (CEE) n ° 489/81 ',  SÃ ¦rrestitution Polen  forordning (EÃF) nr. 489/81 ',  'Sondererstattung Polen  Verordnung (EWG) Nr. 489/81 ',  'Ã Ã ¹Ã ´Ã ¹Ã ºÃ ® Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã  489/81 ',  Restituzione speciale Polonia  regolamento (CEE) n . 489/81 ',HAS ADOPTED THIS REGULATION :  'Bijzondere restitutie Polen  Verordening (EEG) nr. 489/81 '. Article 1 2 . Member States shall , each working day before 5 p.m . by telex, inform the Commission on applications lodged for export licences referred to in paragraph 1 , indicating the quantities of each application . The export refund for pearl barley within subheading 11.02 C III (a) of the nomenclature employed for refunds fixed in the Annex to Regulation (EEC) No 244/81 is hereby altered as set out in the Annex to this Regulation . Article 3 (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3) OJ No L 27, 31 . 1 . 1981 , p . 9 . This Regulation shall enter into force on 27 February 1981 . No L 52/ 18 Official Journal of the European Communities 27. 2 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1981 . For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 24 February 1981 on the grant of a special refund for export of pearl barley to Poland (ECI J/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 11.02 C III (a ) Pearl barley , with an ash content , referred to dry matter, not exceeding 1 % by weight (without talc )  first cate ­ gory (')  export to Poland 84-00  other destinations 35-26 C1 ) ' Pearled grains are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149 , 29 . 6 . 1968 , p. 46 .)